Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the claims filed on August 27, 2019. Claim(s) 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre -AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre -AIA  the applicant regards as the invention.
Claim 7 recites the limitation "increasing or decreasing the actions" in p. 32, ll. 9-10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion as “increasing or decreasing actions”.
Claim 18 recites the limitation "increasing or decreasing the actions" in p. 34, ll. 11.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion as “increasing or decreasing actions”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1 recites identifying an electronic mobile device of one or more of a patient at a healthcare facility or at least one approved person selected by the patient; determining a current state of a healthcare workflow involving administration of healthcare services to the patient at the healthcare facility; directing the electronic mobile device to display information representative of the current state of the healthcare workflow for the patient; identifying one or more changes to the current state of the healthcare workflow; and directing the electronic mobile device to update the information that is displayed to correspond with the one or more changes to the current state of the healthcare workflow. Claims 2-4, 7, and 9 further describes the healthcare workflow. Claims 5 and 11 further describes monitoring, communicating, and notifying patients
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is other than reciting “electronic mobile device” perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user. For example, but for the “electronic mobile device” language, each of the “identifying” functions in the context of this claim encompasses a user finding a patient’s or approved person’s location, 
Claim 12 recites one or more processors of a communication controller configured to identify an electronic mobile device of one or more of a patient at a healthcare facility or at least one approved person selected by the patient, the one or more processors also configured to determine a current state of a healthcare workflow involving administration of healthcare services to the patient at the healthcare facility, and to direct the electronic mobile device to display information representative of the current state of the healthcare workflow for the patient, wherein the one or more processors also are configured to identify one or more changes to the current state of the healthcare workflow, and to direct the electronic mobile device to update the information that is displayed to correspond with the one or more changes to the current state of the healthcare workflow. Claims 13-15 and 18 further describes the healthcare workflow. Claim 16 further describes monitoring, communicating, and notifying patients
These limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is other than reciting “one 
Claim 20 recites similar steps to those outlined above. Each of these steps, under their broadest reasonable interpretation, cover performance of the limitations of a method of organizing human activity. 
This judicial exception is not integrated into a practical application because the “electronic mobile device” and “one or more processors of a communication controller” is recited at a high-level of generality (See Specification in Paragraph [0031] “The electronic devices 106 represent output devices through which persons can receive or view statuses and/or progressions of healthcare workflows, such as a mobile phone 106A, a tablet computer 108B, another display device 108C, or the like. The communication controller 102 represents hardware 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer configured to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well-understood, routine, and conventional activity of a general-purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mejias (U.S. Patent Pre-Grant Publication No. 2017/0372442) in view of Rai et al. (U.S. Patent Pre-Grant Publication No. 2020/0066397).
As per independent claim 1, Mejias discloses a method for identifying an electronic mobile device of one or more of a patient at a healthcare facility or at least one approved person selected by the patient (See Paragraph [0077]: A healthcare workflow system couples to a user device rendering a form to receive or transmit healthcare data by form fields to activate 
While Mejias teaches a method for identifying an electronic mobile device of one or more of a patient at a healthcare facility or at least one approved person selected by the patient; determining a current state of a healthcare workflow involving administration of healthcare services to the patient at the healthcare facility; directing the electronic mobile device to display information representative of the current state of the healthcare workflow for the patient; and identifying one or more changes to the current state of the healthcare workflow, Mejias may not 
Rai teaches a method for directing the electronic mobile device to update the information that is displayed to correspond with the one or more changes to the current state of the healthcare workflow (See Paragraph [0159]: The model update component can be configured to update the placement prioritization models to account for forecasted information regarding bed availability, patient workflow delays and needs, and occupancy levels, which the Examiner is interpreting placement prioritization models to encompass the current state of the healthcare workflow.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Mejias to include directing the electronic mobile device to update the information that is displayed to correspond with the one or more changes to the current state of the healthcare workflow as taught by Rai. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mejias with Rai with the motivation of optimizing system capacity (See Background of Rai in Paragraph [0002]).
As per claim 2, Mejias/Rai discloses the method of claim 1 as described above. Mejias further teaches wherein the healthcare workflow includes a series of two or more tests, examinations, or medications to be administered to the patient (See Paragraph [0109]: Healthcare workflows often include various different actions, for example for an incoming patient, as new information is received related to condition, intake, treatment, administration of drugs, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 3, Mejias/Rai discloses the method of claim 1 as described above. Mejias further teaches wherein the healthcare workflow includes a series of actions to be performed in 
As per claim 4, Mejias/Rai discloses the method of claim 1 as described above. Mejias further teaches wherein the healthcare workflow includes a series of actions to be performed in the administration of the healthcare services, and wherein the information that is displayed on the electronic mobile device indicates an estimated amount of time before a next action in the series of actions is to be completed (See Paragraphs [0200]-[0201]: The rules engine may create timer requests by transmitting signals to a timer that receives data and the timer transmits signals back to the rules engine upon completion of countdowns, which the Examiner is interpreting to encompass the claimed portion as the countdowns can be displayed to a user.).
As per claim 5, Mejias/Rai discloses the method of claim 1 as described above. Mejias may not explicitly teach further comprising: determining whether the patient is waiting for assignment to a treatment room while waiting in a waiting room; repeatedly notifying the patient, via the electronic mobile device, to check in with a healthcare personnel until the patient is assigned to the treatment room.
Rai teaches a method further comprising: determining whether the patient is waiting for assignment to a treatment room while waiting in a waiting room (See Paragraph [0045]: Requests for placing a patient to a bed at a medical facility are referred to herein as patient placement requests or simply placement requests, patient bed can refer to mobile beds, chairs, tables, or rooms, which the Examiner is interpreting to encompass the claimed portion.); repeatedly notifying the patient, via the electronic mobile device, to check in with a healthcare personnel until the patient is assigned to the treatment room (See Paragraph [0063]: The real-time state data can also include alert or notification data provided by a notification system regarding possible complications, high priority events, emergency events, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Mejias to include determining whether the patient is waiting for assignment to a treatment room while waiting in a waiting room; repeatedly notifying the patient, via the electronic mobile device, to check in with a healthcare personnel until the patient is assigned to the treatment room as taught by Rai. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mejias with Rai with the motivation of optimizing system capacity (See Background of Rai in Paragraph [0002]).
As per claim 6, Mejias/Rai discloses the method of claim 1 as described above. Mejias further teaches further comprising: directing the electronic mobile device to display a series of steps to complete one or more actions of the healthcare workflow (See Paragraph [0151]: New event entries in the event queue can activate the rules engine to iterate workflow rules, groups of rules may have triggers to only execute if in a specific role or location, the rules engine iterates the set of rules to identify a complete set of actions and triggers indicative of the current states of 
As per claim 7, Mejias/Rai discloses the method of claim 1 as described above. Mejias further teaches further comprising increasing or decreasing actions included in the healthcare workflow based on an outcome of one or more of the actions (See Paragraphs [0192]-[0193]: All rules can be given a rank and certain actions can be given priority over other actions, which the Examiner is interpreting high and low priority to encompass increasing or decreasing actions.).
As per claim 8, Mejias/Rai discloses the method of claim 1 as described above. Mejias may not explicitly teach further comprising displaying a disposition notice on the electronic mobile device that indicates whether the patient is being admitted to another healthcare facility, transferred to another healthcare facility, or discharged from the healthcare facility.
Rai teaches a method further comprising displaying a disposition notice on the electronic mobile device that indicates whether the patient is being admitted to another healthcare facility, transferred to another healthcare facility, or discharged from the healthcare facility (See Paragraphs [0082]-[0083]: A process is described for identifying occupancy levels and if it is necessary to transfer a patient to another destination unit and notifying patients through alerts on wait times and identifying patient patterns, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Mejias to include displaying a disposition notice on the electronic mobile device that indicates whether the patient is being 
As per claim 9, Mejias/Rai discloses the method of claim 1 as described above. Mejias may not explicitly teach wherein determining the current state of the healthcare workflow includes communicating with one or more electronic input devices of one or more of a healthcare facility registrar, a healthcare imaging facility, a healthcare laboratory facility, or a healthcare charting device.
Rai teaches a method wherein determining the current state of the healthcare workflow includes communicating with one or more electronic input devices of one or more of a healthcare facility registrar, a healthcare imaging facility, a healthcare laboratory facility, or a healthcare charting device (See Paragraph [0087]: The model generation component can be configured to generate different prioritization models for each medical unit at the healthcare facility and can carry out each distinct combination of hospital service and bed type within each specific medical unit, which the Examiner is interpreting the specific medical unit to encompass one or more of a healthcare facility registrar, a healthcare imaging facility, a healthcare laboratory facility, or a healthcare charting device.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Mejias to include determining the current state of the healthcare workflow includes communicating with one or more electronic input devices of one or more of a healthcare facility registrar, a healthcare imaging facility, a healthcare laboratory facility, or a healthcare charting device as taught by Rai. One of ordinary skill in the art before the effective filing date of the claimed invention would have been 
As per claim 10, Mejias/Rai discloses the method of claim 1 as described above. Mejias further teaches wherein directing the electronic mobile device to display the information representative of the current state of the healthcare workflow for the patient includes restricting access of the electronic mobile device to a subset of healthcare data stored in a centralized database that stores healthcare data for the patient and for additional patients (See Paragraph [0093]: Data access layers are utilized and that a data access layer refers to a programmatic instructions that function as an abstraction from direct interaction with a database to retrieve a patient’s information along with all of the particular patient’s files, which the Examiner is interpreting to encompass restricting access as the user has to use a patient identifier to view specific patient files which restricts access.). 
As per independent claim 12, Mejias discloses a system comprising: one or more processors of a communication controller configured to identify an electronic mobile device of one or more of a patient at a healthcare facility or at least one approved person selected by the patient (See Paragraph [0077]: A healthcare workflow system couples to a user device rendering a form to receive or transmit healthcare data by form fields to activate workflows or as part of a task for a workflow, which the Examiner is interpreting the user device to encompass an electronic mobile device of one or more of a patient at a healthcare facility.), the one or more processors also configured to determine a current state of a healthcare workflow involving administration of healthcare services to the patient at the healthcare facility (See Paragraph [0109]: State management can be helpful in correct identification of potential conflicts between actions, the current states of each rule may govern whether a potential conflict arises, and 
While Mejias teaches a system for one or more processors of a communication controller configured to identify an electronic mobile device of one or more of a patient at a healthcare facility or at least one approved person selected by the patient, the one or more processors also configured to determine a current state of a healthcare workflow involving administration of healthcare services to the patient at the healthcare facility, and to direct the electronic mobile device to display information representative of the current state of the healthcare workflow for the patient, wherein the one or more processors also are configured to identify one or more changes to the current state of the healthcare workflow, Mejias may not explicitly teach to direct the electronic mobile device to update the information that is displayed to correspond with the one or more changes to the current state of the healthcare workflow.
Rai teaches a system to direct the electronic mobile device to update the information that is displayed to correspond with the one or more changes to the current state of the healthcare workflow (See Paragraph [0159]: The model update component can be configured to update the placement prioritization models to account for forecasted information regarding bed availability, patient workflow delays and needs, and occupancy levels, which the Examiner is interpreting placement prioritization models to encompass the current state of the healthcare workflow.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Mejias to include to direct the electronic mobile device to update the information that is displayed to correspond with the one or more changes to the current state of the healthcare workflow as taught by Rai. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mejias with Rai with the motivation of optimizing system capacity (See Background of Rai in Paragraph [0002]).
As per claim 13, Mejias/Rai discloses the system of claim 12 as described above. Mejias further teaches wherein the healthcare workflow includes a series of two or more tests, examinations, or medications to be administered to the patient (See Paragraph [0109]: Healthcare workflows often include various different actions, for example for an incoming patient, as new information is received related to condition, intake, treatment, administration of drugs, which the Examiner is interpreting to encompass the claimed portion.).
As per claim 14, Mejias/Rai discloses the system of claim 12 as described above. Mejias further teaches wherein the healthcare workflow includes a series of actions to be performed in the administration of the healthcare services, and wherein the information that is displayed on the electronic mobile device indicates which of the actions have been completed and which of the 
As per claim 15, Mejias/Rai discloses the system of claim 12 as described above. Mejias further teaches wherein the healthcare workflow includes a series of actions to be performed in the administration of the healthcare services, and wherein the information that is displayed on the electronic mobile device indicates an estimated amount of time before a next action in the series of actions is to be completed (See Paragraphs [0200]-[0201]: The rules engine may create timer requests by transmitting signals to a timer that receives data and the timer transmits signals back to the rules engine upon completion of countdowns, which the Examiner is interpreting to encompass the claimed portion as the countdowns can be displayed to a user.).
As per claim 16, Mejias/Rai discloses the system of claim 12 as described above. Mejias may not explicitly teach wherein the one or more processors also are configured to determine whether the patient is waiting for assignment to a treatment room while waiting in a waiting room, and to repeatedly notify the patient, via the electronic mobile device, to check in with a healthcare personnel until the patient is assigned to the treatment room.
Rai teaches a system wherein the one or more processors also are configured to determine whether the patient is waiting for assignment to a treatment room while waiting in a waiting room (See Paragraph [0045]: Requests for placing a patient to a bed at a medical facility are 
As per claim 17, Mejias/Rai discloses the system of claim 12 as described above. Mejias further teaches wherein the one or more processors are configured to direct the electronic mobile device to display a series of steps to complete at least one action of the healthcare workflow (See Paragraph [0151]: New event entries in the event queue can activate the rules engine to iterate workflow rules, groups of rules may have triggers to only execute if in a specific role or location, the rules engine iterates the set of rules to identify a complete set of actions and triggers indicative of the current states of all rules, which the Examiner is interpreting identification of rules and events to encompass a series of actions to complete one or more actions of the healthcare workflow.), and to update display of the series of steps as one or more of the steps are 
As per claim 18, Mejias/Rai discloses the system of claim 12 as described above. Mejias further teaches wherein the one or more processors are configured to increase or decrease actions included in the healthcare workflow based on an outcome of one or more of the actions (See Paragraphs [0192]-[0193]: All rules can be given a rank and certain actions can be given priority over other actions, which the Examiner is interpreting high and low priority to encompass increase or decrease actions.).
As per claim 19, Mejias/Rai discloses the system of claim 12 as described above. Mejias may not explicitly teach wherein the one or more processors are configured to direct the electronic mobile device to display a disposition notice on the electronic mobile device that indicates whether the patient is being admitted to another healthcare facility, transferred to another healthcare facility, or discharged from the healthcare facility.
Rai teaches a system wherein the one or more processors are configured to direct the electronic mobile device to display a disposition notice on the electronic mobile device that indicates whether the patient is being admitted to another healthcare facility, transferred to another healthcare facility, or discharged from the healthcare facility (See Paragraphs [0082]-[0083]: A process is described for identifying occupancy levels and if it is necessary to transfer a patient to another destination unit and notifying patients through alerts on wait times and identifying patient patterns, which the Examiner is interpreting to encompass the claimed portion.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Mejias to include direct the electronic mobile device 
As per independent claim 20, Mejias discloses a system comprising: one or more processors of a communication controller configured to identify an electronic mobile device of one or more of a patient at a healthcare facility or at least one approved person selected by the patient (See Paragraph [0077]: A healthcare workflow system couples to a user device rendering a form to receive or transmit healthcare data by form fields to activate workflows or as part of a task for a workflow, which the Examiner is interpreting the user device to encompass an electronic mobile device of one or more of a patient at a healthcare facility.), the one or more processors also configured to determine a current state of a healthcare workflow involving administration of healthcare services to the patient at the healthcare facility (See Paragraph [0109]: State management can be helpful in correct identification of potential conflicts between actions, the current states of each rule may govern whether a potential conflict arises, and whether such conflict needs to be resolved, which the Examiner is interpreting to encompass the claimed portion.), and to direct the electronic mobile device to display information representative of the current state of the healthcare workflow for the patient (See Paragraph [0124]: The application program may be a client interface program such as the workflow designer interface configured to control display to provide a visual representation of data in the workflow robot and receive feedback or confirmation regarding the operator’s interaction with the client interface, 
While Mejias teaches a system comprising: one or more processors of a communication controller configured to identify an electronic mobile device of one or more of a patient at a healthcare facility or at least one approved person selected by the patient, the one or more 
Rai teaches a system to direct the electronic mobile device to update the information that is displayed to correspond with the one or more changes to the current state of the healthcare workflow (See Paragraph [0159]: The model update component can be configured to update the placement prioritization models to account for forecasted information regarding bed availability, patient workflow delays and needs, and occupancy levels, which the Examiner is interpreting placement prioritization models to encompass the current state of the healthcare workflow.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the system of Mejias to include update the information that is displayed to correspond with the one or more changes to the current state of the healthcare workflow as taught by Rai. One of ordinary skill in the art before the effective filing date of the claimed .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mejias (U.S. Patent Pre-Grant Publication No. 2017/0372442) in view of Rai et al. (U.S. Patent Pre-Grant Publication No. 2020/0066397) in further view of McRaith et al. (U.S. Patent Pre-Grant Publication No. 2017/0329917).
As per claim 11, Mejias/Rai discloses the method of claim 1 as described above. Mejias may/Rai not explicitly teach further comprising providing the patient with a survey to measure satisfaction of the patient with the healthcare facility via the electronic mobile device.
McRaith teaches a method further comprising providing the patient with a survey to measure satisfaction of the patient with the healthcare facility via the electronic mobile device (See Paragraph [0041]: The user can be required to complete a questionnaire and/or survey, which the Examiner is interpreting to encompass the claimed portion when combined with the teachings of Rai that identify patient satisfaction based on experience.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Mejias/Rai to include providing the patient with a survey to measure satisfaction of the patient with the healthcare facility via the electronic mobile device as taught by McRaith. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Mejias/Rai with McRaith with the motivation of improving patient treatment (See Introduction of McRaith in Paragraph [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bostic et al. (U.S. Patent Pre-Grant Publication No. 2021/0005324), describes a method for healthcare data management generally includes receiving patient information and calculating risk scores for the patient to be utilized for recommendations, Tolbert et al. (U.S. Patent Pre-Grant Publication No. 2019/0272915), describes systems and methods for assisting physicians in monitoring patients in different environments, and White (“A survey of data resources for simulating patient flows in healthcare delivery systems”), describes a modeling and simulation studies of patient flows in healthcare systems and input analyses reported for various prior simulation studies including data capture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571) 270-3690.  The examiner can normally be reached on Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626